Ray, J.
The appellant brought suit upon a judgment rendered in the Decatur Circuit Court on the 24th day of April, 1855. An answer was filed which alleged, that the plaintiff in the judgment had, under proceedings supplementary to execution, obtained an order that the defendant therein should deliver to him a certain note for one hundred dollars, “which said note the said plaintiff is to x’eceipt for, collect, and credit oxi his judgment.” Ko averment is made that the note had been collected, but a credit is demanded for one hundx’ed dollars.
A demurrer to .this answer was sustained to the complaint.
The judgment is reversed, and the demurrer directed to be sustained to the answer’. Costs for appellant.